department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list se-ter ka ty ira b company c amount amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions equal to amount amount and amount from ira b which was maintained by company c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed ‘by d a of the code was because her spouse had withdrawn amount sec_2 and from ira b without her knowledge or consent taxpayer a owned ira b taxpayer a represents that her husband repeatedly withdrew amounts from ira b without taxpayer’s a knowledge or consent amount sec_2 and were distributions made from ira b on january january amount total amount respectively amount amount and and january when taxpayer a discovered the unauthorized withdrawals from ira b she contacted a criminal attorney regarding pursuing charges of theft taxpayer a also submitted a request to the service asking that it waive the 60-day rollover requirement under sec_408 of the code as to the distributions of amount sec_2 and from ira b taxpayer a represents that amount sec_2 and have not been used for any other purpose based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distributions of amount sec_2 and from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was because her spouse had withdrawn amount sec_2 and from ira b without her knowledge or consent therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distributions equal to amount sec_2 and provided all other requirements of sec_408 except the 60-day requirement will be met with respect to the contribution of an amount not in excess of amount such contribution will be considered a rollover_contribution within the meaning of sec_408 taxpayer a has days from the issuance of this letter_ruling to complete a rollover of amount into an ira this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
